83579: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28922: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83579


Short Caption:GREVELLE (TERESA) VS. STATECourt:Supreme Court


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - CR1206043Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/03/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantTeresa Ann GrevelleRendal B. Miller
							(Miller Law, Inc.)
						Jeffrie Ryan Miller


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Anthony Robert Gordon
							(Humboldt County District Attorney)
						Michael Macdonald
							(Humboldt County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/06/2021Filing FeeFiling Fee Waived - Criminal.  (SC)


10/06/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and notice of briefing schedule mailed to counsel for appellant.)  (SC)21-28661




10/06/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 10 days.  (SC)21-28663




10/06/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-28677




10/12/2021Notice of Appeal DocumentsFiled District Court Order/Judgment. Certified copy of Order/Judgment filed in district court on 6/21/21 and Notice of Entry of Order filed 7/30/21. (SC)21-29262




10/20/2021Order/ProceduralFiled Order to Show Cause and Suspending Briefing. Appellants shall have 21 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-30118




10/20/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-30133




11/09/2021MotionFiled Appellant's Response to Order to Show Cause. (SC)21-32229




11/23/2021MotionFiled Respondent's Reply to Appellant's Response to Order to Show Cause. (SC)21-33745




11/23/2021Notice/IncomingFiled Notice of Appearance of Counsel. (SC)21-33746




02/07/2022Order/ProceduralFiled Order Reinstating Briefing.  Appellant:  Transcript Request Form due:  14 days;  Opening Brief and Appendix due:  60 days.  (SC)22-04094




02/09/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/11/18 and 5/18/21. To Court Reporter: N/A. (REJECTED PER NOTICE ISSUED 2/10/22) (SC)


02/10/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-04481




02/11/2022Order/ProceduralFiled Order. Appellant shall have 21 days from the date of this order to file and serve the docketing statement.  (SC)22-04743




02/17/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/11/18 and 5/18/21. To Court Reporter: N/A. (REJECTED PER NOTICE ISSUED 2/18/22) (SC)


02/18/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-05425




02/24/2022MotionFiled Appellant's Motion to accept late filing transcript request. (SC)22-06033




03/01/2022Order/ProceduralFiled Order Granting Motion. The motion for an extension of time to file the transcript request form is granted. The clerk of this court shall detach the transcript request form attached to the motion filed on February 24, 2022, and file it separately. This court reminds appellant that the docketing statement is due on or before March 4, 2022. (SC)22-06570




03/01/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/11/18 and 5/18/21.  To Court Reporter: Sixth Judicial Court. (SC)22-06574




03/03/2022Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)22-06780




04/08/2022BriefFiled Appellant's Opening Brief. (SC)22-11160




04/08/2022AppendixFiled Appellant's Appendix. (SC)22-11162




04/08/2022Notice/IncomingFiled Appellant's Notice of Appearance for Jeffrie Miller. (SC)22-11175




05/04/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: May 23, 2022. (SC)22-14289




05/23/2022BriefFiled Respondent's Answering Brief. (SC)22-16312




06/03/2022BriefFiled Appellants Reply Brief. (SC)22-17730




06/03/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


09/15/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-28922





Combined Case View